Case: 1:19-cv-05392 Document #: 69-15 Filed: 12/04/20 Page 1 of 2 PagelD #:884

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

)
CHANDRA V. BROWN-DAVIS, et al., )
on behalf of themselves and all others )
similarly situated, )
) Case No. 1:19-cv—05392
Plaintiffs, )
) Hon. Charles R. Norgle
v. )
)
WALGREEN CO. et al. )
)
)

Defendants.
DECLARATION OF LISA SMITH IN SUPPORT OF PLAINTIFFS’ MOTION FOR
CLASS CERTIFICATION

I, Lisa Smith, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
following is true and correct:

1. I am one of the named Plaintiffs in the above-captioned action.

ae I submit this Declaration in support of Plaintiffs’ Motion for Class Certification.
I have personal knowledge of the matters stated herein and, if called upon, I could and would
competently testify thereto.

3. I have been employed by defendant Walgreen, Co. (“Walgreen”) from
approximately 1994 until the present, and I have been a participant in the Walgreen Profit-
Sharing Retirement Plan (the “Plan”) since 1998. During the proposed Class Period, I invested
in the Northern Trust Focus 2030 Fund.

4, I understand this case is a class action lawsuit on behalf of participants in the
Plan against Walgreen and other defendants to recover losses caused by Defendants’ breaches

of fiduciary duty. I understand that the proposed class is defined as follows:
Case: 1:19-cv-05392 Document #: 69-15 Filed: 12/04/20 Page 2 of 2 PagelD #:885

All participants and beneficiaries of the Plan who invested in any of the

following Northern Trust Focus Target Retirement Trusts (collectively, the

“Challenged Funds”) from January 1, 2014 through the date of judgment

(the “Class Period”), excluding the Walgreen Defendants, any of their

directors, and any officers or employees of the Walgreen Defendants with

responsibility for the Plan’s investment or administrative functions:

Northern Trust Focus 2020 Fund,
Northern Trust Focus 2025 Fund,
Northern Trust Focus 2030 Fund,
Northern Trust Focus 2035 Fund,
Northern Trust Focus 2040 Fund,
Northern Trust Focus 2045 Fund,
Northern Trust Focus 2050 Fund,
Northern Trust Focus 2055 Fund.

5, I understand that in the event of any recovery in this case, recovery will be
divided among Plan participants based on losses to their Plan accounts as ordered by the Court.

6. I have actively participated in this action to date. Among other things, I
reviewed the allegations in the Complaint and provided information to my counsel; preserved
relevant documents and provided documents to counsel; and communicated with my counsel
in order to stay informed about the case.

Ps I am willing to undertake the responsibilities required of me as a class
representative, including producing documents, being deposed, participating in any mediations
and testifying at trial, if necessary.

8. In the event that I am appointed as a class representative, I will represent the
interests of the other class members as I would my own. I recognize and accept that any
resolution of the lawsuit, such as by settlement or dismissal, is subject to court approval and

will be in the best interests of the class as a whole. I have no known conflicts of interest with

other Plan participants.

 
 
 
 

I declare under ae of perjury that the foregoing is tru

DATED: December_S 2020.

 

 

Lisa Smith
